Citation Nr: 0520567	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  94-44 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

H. E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service with the Marine Corps from 
October 1978 to September 1982 and had active service with 
the Army from November 1986 to September 1992.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for bilateral hearing loss and assigned an initial 0 percent 
(i.e., noncompensable) rating for it.  The veteran appealed 
for a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

This case was previously before the Board in July 1997, when 
the Board denied the veteran's claims for service connection 
for hearing loss of the right ear and for a higher 
(compensable) initial rating for the hearing loss in his left 
ear.  He had appealed a February 1994 decision by the RO in 
Buffalo, New York, denying these claims.

Following the Board's July 1997 denial, the veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 2001 decision, the Court 
vacated the Board's decision and remanded the case to the 
Board for further action.  Thereafter, the case was returned 
to the Board, and in April 2002, pursuant to authority 
provided by 38 C.F.R. § 19.9(a)(2) (2002), the Board 
undertook additional evidentiary development in this case.  
However, a decision by the Federal Circuit held 38 C.F.R. 
§ 19.9(a)(2) invalid because it permitted the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration of the evidence.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  So in July 2003, 
the Board granted the veteran's claim for service connection 
for hearing loss of the right ear (meaning he now had a 
service-connected bilateral hearing loss) and remanded his 
case to the RO to review the evidence obtained by the Board, 
to assign an initial rating for the bilateral hearing loss, 
and for issuance of a supplemental statement of the case 
(SSOC).  

And, in November 2003, the RO issued an SSOC and rating 
decision, wherein the veteran was assigned a noncompensable 
disability evaluation for his bilateral hearing loss.  The 
veteran disagreed with the November 2003 SSOC in a December 
2003 VA Form 9 (Appeal to the Board of Veterans' Appeals), 
and in September 2004, the Board again remanded the veteran's 
claim to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
The case since has been returned to the Board.  The appeal 
since has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran has Level I hearing acuity in his right ear 
and Level V hearing acuity in his left ear.


CONCLUSION OF LAW

The requirements are not met for an initial compensable 
disability rating for bilateral hearing loss.  38 U.S.C.A. 
§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.85, Diagnostic Code 6100 (1992 & 
2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The February 1994 and 
November 2003 rating decisions appealed, the October 1994 
statement of the case (SOC), and the March 1997 and November 
2003 supplemental statements of the case (SSOC), as well as 
May 2003 and January 2005 letters to the veteran, notified 
him of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  And the May 
2003 and January 2005 letters, in particular, apprised him of 
the type of information and evidence needed from him to 
support his claim, what he could do to help in this regard, 
and what VA had done and would do in obtaining supporting 
evidence.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, 
private medical records, and VA medical records have been 
obtained.  In addition, he was provided several VA 
examinations.  He was also provided several other 
opportunities to submit additional evidence in support of his 
claim - including following the RO's May 2003 and January 
2005 VCAA letters.  He also had an additional 90 days to 
identify and/or submit supporting evidence after 
certification of his appeal to the Board, and even beyond 
that with sufficient justification.  See 38 C.F.R. § 20.1304 
(2004).  So the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, records show the veteran was not provided the 
required VCAA notice regarding his claim for an increased 
disability evaluation until the May 2003 letter.  And, both 
VCAA letters were obviously after the initial adjudication of 
his claim in September 1994, and the January 2005 letter was 
not even issued until after the November 2003 rating 
decision, as well as the October 1994 SOC, March 1997, and 
November 2003 SSOCs.  So compliance with the explicit timing 
requirements of §5103(a) is seemingly impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court clarified it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
appellant's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  This already has 
occurred in this particular case, however.

Bear in mind, as already mentioned, the Board remanded this 
case to the RO in September 2004 - partly to ensure 
compliance with the VCAA by tying up any loose ends 
concerning it.  And in response, on remand, the RO sent the 
veteran the January 2005 VCAA letter.  This was before his 
appeal was recertified to the Board for adjudication.  So he 
already has been fully apprised of this law and given more 
than ample opportunity to identify and/or submit additional 
supporting evidence.  Indeed, he even had an additional 90 
days once his appeal arrived at the Board to identify and/or 
submit additional supporting evidence, and even beyond that 
with justification for not meeting this deadline.  
38 C.F.R. § 20.1304 (2004).  Consequently, satisfactory 
measures already have been taken to overcome the problems 
with the VCAA timing requirements as outlined in Pelegrini 
II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the May 2003 and January 
2005 VCAA notice letters that were provided to the claimant 
do not contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claim.  The May 2003 and January 2005 VCAA letters 
requested that he provide or identify any evidence supporting 
his claim of entitlement to an increased disability 
evaluation.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  VAOPGCPREC 
1-04 (Feb. 24, 2004).

With respect to the VCAA letters of May 2003 and January 
2005, the veteran was requested to respond within 60 days, 
respectively, but the letters informed him that he had up to 
one year to submit evidence.  And it has been more than one 
year since the May 2003 letter.  Nonetheless, 38 C.F.R. § 
3.159(b)(1) (2003) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5301(a).  
Thus, that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson at 125-26 (1999).  This, in turn, 
would compensate the veteran for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.

The veteran was first afforded a VA examination in February 
1993.  According to the report, the veteran had right ear 
pure-tone thresholds of 20 decibels at 1000 and 2000 Hertz 
and 15 decibels at 3000 and 4000 Hertz, with an average pure-
tone threshold of 17.5 decibels.  His left ear pure-tone 
thresholds were 5 decibels at 1000 Hertz, 40 decibels at 2000 
Hertz, and 5 decibels at 3000 and 4000 Hertz, with an average 
pure-tone threshold of 13.75 decibels.  Maryland CNC speech 
recognition scores were 98 percent in the right ear and 96 
percent in the left ear.  The diagnosis was mild high 
frequency hearing loss with essentially normal speech 
discrimination scores.

A copy of a November 1993 Examination to Determine Physical 
Condition of Driver under Article 19A report indicates that 
the veteran required a left ear hearing aid and had poor 
conversational hearing.

VA medical records dated in May 1994 indicates that the 
veteran wore a hearing aid in his left ear and that an 
audiological evaluation showed that the veteran had normal 
right ear hearing sensitivity from 500 to 4000 Hertz, with 
moderate loss at 6000 to 8000 Hertz and normal left ear 
sensitivity at all frequencies, but with a mild to moderate 
loss at 1000 to 2000 Hertz.  His speech recognition scores 
were excellent bilaterally.

The veteran was afforded another VA examination in March 
1995.  That report indicates that the veteran had right ear 
pure-tone thresholds of 30 decibels at 1000 Hertz, 15 
decibels at 2000, 3000, and 4000 Hertz, with an average pure-
tone threshold of 18.75 decibels.  His left ear pure-tone 
thresholds were 50 decibels at 1000 Hertz, 40 decibels at 
2000 Hertz, 10 decibels at 3000 Hertz, and 15 decibels at 
4000 Hertz, with an average pure-tone threshold of 28.75 
decibels.  Maryland CNC speech recognition scores were 94 
percent bilaterally.  The diagnoses were mild sensorineural 
hearing loss of the left ear and normal hearing sensitivity 
of the right ear.

The veteran was afforded a hearing before the Board in April 
1997.  According to the transcript, the veteran testified 
that he disagreed with the VA's audiological testing reports 
and that he had a difficult time hearing other people when 
operating a 2-way radio at work.  He also testified that he 
had to keep the volume raised on his television and radio to 
hear it, and that his left ear hearing loss was such that he 
required a hearing aid.    

A July 2001 audiological evaluation by Finger Lakes Hearing 
Center indicates that the veteran had bilateral hearing loss 
with a mild neurosensory hearing loss of the right ear and 
moderately severe neurosensory hearing loss of the left ear, 
with a mild loss for speech in the right ear and a moderately 
severe loss for speech in the left ear.  The audiologist 
noted that the veteran's hearing decreased bilaterally since 
his 1995 VA examination, and that his right ear pure-tone 
threshold was 30 decibels for the right ear and 51 decibels 
for the left ear.

A copy of a December 2001 Examination to Determine Physical 
Condition of Driver under Article 19A report indicates that 
the veteran required bilateral hearing aids.

A February 2002 audiological evaluation report from Finger 
Lakes Hearing Center indicates that the veteran had been 
fitted with bilateral hearing aids since his last evaluation.  
Upon testing, he had a right ear pure-tone threshold average 
of 35 decibels and a left ear pure-tone threshold of 60 
decibels.  He was diagnosed with mild, relatively flat 
neurosensory hearing loss of the right ear and mild sloping 
to moderately severe neurosensory hearing loss of the left 
ear.  There was mild loss for speech, with excellent speech 
discrimination in the right ear and moderate loss for speech, 
with fair speech discrimination abilities.  

The veteran was most recently afforded a VA examination in 
November 2002.  According to that report, audiological 
evaluation showed that the veteran had right ear pure-tone 
thresholds of 25 decibels at 500 Hertz, 35 decibels at 1000 
Hertz, 40 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, 
and 25 decibels at 4000 Hertz, with an average pure-tone 
threshold of 33 decibels.  His left ear pure-tone thresholds 
were 40 decibels at 500 Hertz, 70 decibels at 1000 Hertz, 65 
decibels at 2000 and 3000 Hertz, and 60 decibels at 4000 
Hertz, with an average pure-tone threshold of 65 decibels.  
Maryland CNC speech recognition scores were 96 percent for 
the right ear and 90 percent for the left ear.  The diagnosis 
was normal hearing at 500 and 4000 Hertz, with mild 
sensorineural hearing loss at 1000 to 3000 Hertz in the right 
ear, and mild sensorineural hearing loss at 500 Hertz, with 
moderately severe sensorineural hearing loss from 1000 to 
4000 Hertz in the left ear.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2002). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed and, therefore, has no effect on the 
veteran's claim.  But pertinent changes were made to 
38 C.F.R. § 4.86.

The language of 38 C.F.R. § 4.86(a) now provides that, when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
As will be discussed below, 38 C.F.R. § 4.86(a) is applicable 
in this particular appeal.

According to the results of the hearing evaluations he has 
undergone, there simply is no basis for assigning a 
compensable disability rating for the veteran's bilateral 
hearing loss.  The clinical evidence of record shows that his 
right ear hearing loss is still only Level I, even at its 
worst.  During his most recent VA examination in November 
2002, he had an average pure-tone threshold of 33 decibels in 
his right ear and 96 percent speech discrimination.  This 
correlates to Level I hearing acuity for this ear.  For the 
left ear, the average decibel loss was 65 and the speech 
discrimination score was 90 percent.  This translates into 
Level III hearing for the left ear under Table VI.  But since 
the decibel loss at 1000, 2000, 3000 and 4000 Hertz was 55 
decibels or greater at each frequency in the left ear, a 
comparison with Table VIa yields Level V hearing acuity, in 
accordance with 38 C.F.R. § 4.86(a).  But even so, together, 
the Level I designation for the right ear and the Level V 
designation for the left ear still result in only a 
noncompensable rating under 38 C.F.R. § 4.85, Table VII, and 
there is no other alternative basis for a higher rating.

The numerous other audiology reports, concerning the various 
hearing tests by Finger Lakes Hearing Center also do not 
provide a basis for assigning a compensable disability 
rating.

In reaching this decision not to assign a compensable 
disability rating, the Board also has considered whether the 
veteran is entitled to a higher rating on an 
extra-schedular basis.  However, the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  See 38 C.F.R. § 3.321(b)(1).  There 
has been no objective showing by him or anyone else on his 
behalf that his bilateral hearing loss has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board does not have to refer this case to 
the Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial compensable disability rating for 
bilateral hearing loss is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


